Citation Nr: 0820552	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-42 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, F.C., L.C., C.S., and S.B.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  He died in November 1984.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the RO.  In January 
2006, the Board remanded the case for additional development.


FINDING OF FACT

The veteran died as a result of unforeseeable complications 
of VA medical care; his death was not the result of his own 
misconduct.


CONCLUSION OF LAW

The criteria for an award of DIC under the provisions of 
38 U.S.C.A. § 1151 have been satisfied.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The current version of 38 U.S.C.A. § 1151 (applicable to 
claims received by VA on or after October 1, 1997; see 
VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (June 8, 1998)) 
provides, in pertinent part, that DIC may be awarded for the 
death of a veteran if the death was not the result of the 
veteran's willful misconduct; if the death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, 
either by a VA employee or in a VA facility as defined in 
38 U.S.C.A. § 1701(3)(A); and if the proximate cause of the 
death was (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.361 (2007).

In the present case, the evidence of record shows that the 
veteran was admitted to the VA Medical Center in Des Moines, 
Iowa in the fall of 1984 for treatment of obstructive 
jaundice.  He underwent exploratory abdominal surgery on 
October 5, 1984, and his condition declined while he remained 
in the hospital.  On October 18,  1984, a second surgery was 
performed that revealed a bowel perforation.  He developed 
sepsis as a result of the perforation, and the sepsis 
eventually led to multiple organ failure and death.  In 
October 2007, a physician reviewed the records of treatment 
for purposes of providing an opinion as to whether the 
veteran's death could be attributed to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or an event not 
reasonably foreseeable.  Upon review, the physician found no 
evidence of VA fault.  As to events not reasonably 
foreseeable, however, he stated, in pertinent part:

[M]uch of [the veteran's] illness 
presentation was a mystery because his common 
bile duct obstruction and stenosis remained 
mysterious until an operative procedure could 
be performed.  Unfortunately, complications 
arose and after that procedure which involved 
bowel perforation, and this is a complication 
that cannot be predicted.

*         *          *

It appears that his sequence of events were 
not foreseeable.  It is unfortunate that the 
veteran had complications that could not be 
predicted.  The bowel perforation was 
completely unpredictable.

Following a thorough review of the record, it is the Board's 
conclusion that the evidence supports the appellant's claim 
for DIC under the provisions of 38 U.S.C. § 1151.  There is 
no evidence to suggest that the veteran's death was due to 
his own misconduct, and the October 2007 medical opinion-
while not a model of clarity-appears to indicate, in 
essence, that the veteran's death was the result of 
unforeseeable complications of VA medical care.  The Board is 
persuaded that the criteria for an award of DIC have been 
satisfied.  The appeal is allowed.


ORDER

DIC is granted under the provisions of 38 U.S.C. § 1151.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


